Citation Nr: 1813054	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-59 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for left ear hearing loss.  

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for a left hand disorder.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for a right knee disorder.

7. Entitlement to service connection for a left foot disorder.

8. Entitlement to service connection for a right foot disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1974 to December 1976.  He also served in the Army National Guard from November 1992 to October 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Notice of that rating decision was issued in December 2015.

In March 2016, the Veteran testified at a hearing at the RO before a Decision Review Officer.  In October 2017, the Veteran testified at a Board hearing in San Antonio, Texas.  At that time, he submitted additional evidence with a waiver of RO review.  

The Board notes that the claims regarding left ear hearing loss and a bilateral knee disorder have been developed as claims to reopen based on the submission of new and material evidence.  In that regard, a final April 2004 rating decision denied claims for service connection for those disorders.  However, VA has since received additional service treatment records from the Veteran's Army National Guard service that are relevant to those claims.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without the need for the submission of new and material evidence.  38 C.F.R. § 3.156(c) (2017).  Thus, the claims will be addressed as original claims for service connection.

In November 2017, the RO certified to the Board the issues of whether new and material evidence has been received to reopen claims for service connection for a left shoulder disorder, low back disorder, and psychiatric disorder.  However, as the Veteran has requested a Board hearing on those issues, the Board will refrain from making a decision on those issues until after that time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In this decision, the Board grants service connection for tinnitus.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset in active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this case, the Veteran asserts that he has tinnitus due to noise exposure in service.  

The Veteran's report of separation from active duty shows that he served as a material supplyman.  His service personnel records show that he served as a field equipment mechanic.

At the March 2016 hearing before a Decision Review Officer, the Veteran testified that his tinnitus began in 1975 or 1976 while working with tanks in an infantry unit.  

At a July 2016 VA examination, the Veteran reported constant bilateral tinnitus that had its onset during military service.  The examiner noted that the Veteran has a diagnosis of hearing loss and his tinnitus is a symptom associated with the hearing loss.  The examiner stated that the tinnitus was not caused by or a result of military noise exposure.  The examiner explained that the Veteran entered military service with a significant bilateral preexisting hearing loss based on June 1974 enlistment audiograms.  The examiner stated that the Veteran's current tinnitus is not a result of or aggravated by military noise exposure as tinnitus is found in association with hearing loss, which the Veteran exhibited prior to military service.

At the October 2017 Board hearing, the Veteran testified that he had complained of tinnitus during an examination in service and was told he had hearing loss.  While examination reports in service indicate that he had some level of hearing loss in both ears, they do not mention tinnitus.

While the Board appreciates the examiner's opinion, the Board observes that the Veteran has asserted throughout the appeal that his tinnitus began in active service.  As ringing of the ears is observable to the layperson, the Veteran's statements regarding the time of onset constitute competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds those statements credible and persuasive.

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that his tinnitus had its onset in active service.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Left Ear Hearing Loss

The Veteran asserts that his left ear hearing loss is due to in-service noise exposure. 

The Veteran's June 1974 service entrance examination report reflects that he had some degree of left ear hearing loss.  His November 1976 separation examination report indicates slight improvement.

A July 2016 VA examination report reflects the examiner's opinion that the Veteran's preexisting bilateral hearing loss was not aggravated beyond normal progression during military service.  The examiner noted that the threshold shifts in the November 1992 and January 1998 audiograms occurred several decades after separation from active duty service and therefore were due to post-military noise exposure or natural progression of the preexisting bilateral hearing loss.

While the Board appreciates the examiner's opinion, the Veteran also served in the National Guard from November 1992 to October 2003.  As such, while his left ear hearing loss may not have been aggravated by active service from August 1974 to December 1976, whether it was aggravated by National Guard service remains unclear.  Thus, the AOJ should obtain an addendum that addresses the above.

Migraine Headaches

The Veteran asserts that he developed migraine headaches during service.

The Veteran's June 1974 service entrance report of medical history reflects no history of frequent or severe headaches or of a head injury.  His November 1976 separation examination report reflects that he complained of migraine headaches but denied a history of frequent or severe headaches.  The examiner did not comment on the complaints of migraine headaches.  May 1994 records from National Guard service indicate that he suffered from heat exhaustion with an associated tension headache.  On a January 1998 report of medical history during National Guard service, the Veteran reported a history of a head injury which the examiner noted was that of a closed head injury as a child with no sequelae.  A June 2002 in-service emergency care note reflects complaints of a headache and a laceration on the forehead when a piece of a grenade launcher struck him while cleaning it.

At a November 2014 VA posttraumatic stress disorder (PTSD) examination, the Veteran reported a head injury during National Guard training when he was hit with the butt of an M16 rifle.  At a February 2016 VA mental disorders examination, he reported a severe head injury during training when he was hit with the butt of a gun.

At the March 2016 hearing before a Decision Review Officer, the Veteran testified that his migraine headaches began in 1975 or 1976 and indicated that he injured his head during National Guard service.

At an October 2016 VA examination, the Veteran reported having headaches since his initial period of active duty service.  He indicated that his headaches had been intermittent until 2003 when he was locked up during a war game after which they became continuous.  The examiner noted that the Veteran was diagnosed with migraine headaches in 2004 by his psychiatrist and later treated with anti-migraine medication, which  dramatically decreased the headaches.  The examiner opined that the Veteran's current migraine headaches are not related to the migraine headaches reported at his November 1976 separation examination.  The examiner acknowledged the Veteran's report of migraine headaches at that time but noted that the Veteran denied a history of frequent or severe headaches, and there are no prior records indicating that a migraine condition had been diagnosed.  The examiner acknowledged the instance of headache in May 1994 but noted that it was in the setting of heat exhaustion and diagnosed as a tension headache.  

While the Board appreciates the examiner's opinion, it was not based on an accurate history.  The basis of the examiner's opinion was the lack of medical diagnosis and treatment in service.  However, continuity of symptoms, not treatment, is required to support a claim for service connection.  Also, the Veteran has asserted that he suffered a head injury in service, being hit with the butt of an M16 rifle.  While the service treatment records do not show such injury, they show that he was struck by a piece of a grenade launcher and suffered a laceration and headache in June 2002.  Also, VA treatment records note complaints of headaches as early as January 1994.  As such, even if his migraine headaches were not incurred in active duty service from August 1974 to December 1976, whether they were incurred in or aggravated by National Guard service remains unclear.  Thus, the AOJ should obtain an addendum that addresses the above.

Also, the Veteran indicated at the March 2016 hearing that he had been treated at the psychiatric department during service in 2003.  In an October 2003 statement, the Veteran indicated that he was treated at Darnall Army Medical Center in Fort Hood.  As his migraine headaches were diagnosed by his VA psychiatrist, the in-service psychiatric records may shed some light on his migraine headaches.  Thus, the AOJ should attempt to obtain them.

Left Hand Disorder

The Veteran asserts that he incurred a left hand disorder in service. 

The Veteran's service treatment records do not indicate any injury to the left hand.  However, a February 1997 VA treatment record notes an injury to the left index finger during a fall while delivering papers at work and that the pain returned two days earlier when he was carrying and working with equipment while on National Guard duty.  Thus, as the question of aggravation has been raised, the AOJ should afford the Veteran an examination to obtain an opinion on the matter.  

Also, August 1998 VA medical records show a history of a left hand injury six months earlier and complaints of chronic left hand pain.  An October 1999 record indicates a diagnosis of arthritis of both hands.  While the Veteran was serving in the National Guard during those times, the record is unclear whether the injury occurred during a period of active duty for training (ADT) or inactive duty training (IADT).  Thus, the AOJ should verify the Veteran's periods of ADT and IADT to determine whether the injury was incurred in or aggravated by any such period of service.  

Left and Right Knee Disorders

The Veteran asserts that he incurred left and right knee disorders in service.

The Veteran's June 1974 service entrance examination reflects no history of knee problems and examination of the lower extremities was normal.  At his November 1976 separation examination, he reported a history of occasional swelling of the right knee for the past two years.  Examination, however, was normal.

June 1999 service treatment records show complaints of right knee pain and a diagnosis of a probable tear.  A June 1999 record from the Brooke Army Medical Center shows complaints of twisting the left knee one and a half weeks ago and a diagnosis of a left knee syndrome.  An August 2003 VA medical record shows a diagnosis of degenerative joint disease of the knees.  All of these records are dated during the Veteran's service in the National Guard service.  

At a June 2009 VA examination, the Veteran reported that he injured his right knee in service many times, worst in 2003.  The examiner noted the Veteran's report of right knee swelling at the November 1976 separation examination and complaints of unspecified knee cap pain in June 1999.  The examiner opined that the Veteran's right knee disorder was not caused by or a result of any in-service injury, as current complaints are not supported by the service treatment records.

While the Board appreciates the examiner's opinion, it was not based on an accurate history.  While the examiner noted that a June 1999 service treatment record noted knee cap pain of an unspecified knee, another June 1999 record shows complaints of right knee pain and a diagnosis of a probable tear.  Thus, the AOJ should afford the Veteran a new examination to determine whether any right knee disorder, to include a ligament tear, was incurred in or aggravated by active service, to include any period of ADT or IADT.

As for the left knee disorder, an opinion was not obtained.  As noted, a June 1999 record from the Brooke Army Medical Center shows a left knee injury one and a half weeks earlier.  However, the record is unclear whether the injury occurred during a period of ADT or IADT.  Thus, the AOJ should determine whether the injury was incurred in or aggravated by any such period of service.

Left and Right Feet Disorders

The Veteran asserts that he incurred left and right foot disorders in service.

The Veteran's service treatment records from his initial active duty service do not show an injury to either foot.  While he reported foot trouble at his November 1976 separation examination, the examiner noted that it was a fungal infection, and not an orthopedic disorder.

The Veteran's November 1992 National Guard entrance examination report reflects that he had bilateral mild asymptomatic pes planus.  An August 2001 sick slip from National Guard service shows that the Veteran was hit on the side of the left ankle.  An emergency care note later that day reflects that his left foot was caught between a hydraulic machine and a wall, there was pain and swelling of the dorsum of the left foot, x-rays showed an old distal fifth metatarsal fracture but no new or acute findings, and he was diagnosed with a soft tissue injury of the left foot noted as a sprain.  A statement of medical examination and duty status shows that he sustained a soft tissue injury to the dorsum of the foot that was incurred in the line of duty.  There is no National Guard separation examination report.

At the March 2016 hearing before a Decision Review Officer, the Veteran indicated that his left foot was crushed in service and that he sustained injuries to both feet from all the marching during active duty service and National Guard service.

At an October 2016 VA examination, the Veteran reported that he injured his left foot in basic training from all the running and reinjured the foot at Fort Hood.  He reported that his symptoms come and go.  The diagnoses were of traumatic and degenerative arthritis of the left foot, and degenerative arthritis of the right foot.  The examiner stated that the record is unclear when the left foot fracture occurred but it was considered to be old in August 2001 at the time of the in-service injury.  The examiner stated that a strain injury would be expected to heal and leave no sequelae.  The examiner stated that the left foot injury was not caused or aggravated by the old fracture found on x-rays.  An opinion on the right foot disorder was not obtained.

While the Board appreciates the examiner's opinion, it does not adequately address the questions at issue.  The Veteran asserted that he injured his left foot in the crush injury and injured both feet from all the marching.  The examiner indicated that a sprain injury would be expected to heal and leave no sequelae.  While the Veteran's in-service soft tissue injury may not have led to the degenerative arthritis found on examination, the examiner's opinion does not specifically address that.  As for the opinion that the in-service left foot injury was not caused or aggravated by the old fracture found on x-rays at that time, that is not the question at issue.  Rather, the question is whether the Veteran's left foot injury led to any current disability.  As the record contains a diagnosis of degenerative arthritis of both feet, the AOJ should afford the Veteran a new examination to determine whether any left or right foot disorder was incurred in or aggravated by active service, to include any period of ADT or IADT.

Prior to requesting the addendum and examinations, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through October 2017.  Thus, the AOJ should obtain any treatment records since that time.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Verify the Veteran's periods of ADT and IADT during Army National Guard service connection from November 1992 to October 2003.

2. Obtain any VA treatment records since October 2017.

3. Request any psychiatric treatment records from Darnall Army Medical Center in Fort Hood dating from 2003.  

4. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the July 2016 VA hearing loss examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss was aggravated (worsened beyond the natural progress of the disease) by National Guard service from November 1992 to October 2003.  The examiner should provide a complete rationale for all conclusions.

5. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the October 2016 VA headaches examination for an addendum.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches had their onset during active service or within one year thereafter, or are otherwise causally related to such service.  The examiner should discuss the Veteran's lay statements regarding the history of having headaches since his initial active duty service.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches were incurred in or aggravated (worsened beyond the natural progress of the disease) by National Guard service from November 1992 to October 2003.  The examiner should consider the June 2002 in-service emergency care note showing complaints of a headache and a laceration on the forehead after being struck by a piece of a grenade launcher.  The examiner should also consider the Veteran's history of a head injury during National Guard training when he was hit with the butt of an M16 rifle, as reported at both the November 2014 VA PTSD examination and February 2016 VA mental disorders examination.  The examiner should also consider the Veteran's report of intermittent headaches since active duty service that became constant in 2003 when he was locked up during a war game, as reported at the October 2016 VA examination.  The examiner should provide a complete rationale for all conclusions.

6. Schedule the Veteran for a VA examination to determine the etiology of any disorder of the left hand, left and right knees to include a ligament tear, and left and right feet.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted, to include an MRI if deemed warranted.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any left hand disorder was incurred in or aggravated (worsened beyond the natural progress of the disease) by any period of ADT or IADT during National Guard service from November 1992 to October 2003.  The examiner should discuss the February 1997 VA treatment record noting an injury to the left index finger during a fall while delivering papers at work and that the pain returned two days earlier when carrying and working with equipment while on National Guard duty.  The examiner should also discuss the August 1998 VA medical records showing a history of a left hand injury six months earlier and complaints of chronic left hand pain, and the October 1999 record indicating a diagnosis of arthritis of both hands.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any right knee disorder had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should discuss the Veteran's report of right knee swelling at the November 1976 separation examination.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any left or right knee disorder was incurred in or aggravated (worsened beyond the natural progress of the disease) by any period of ADT or IADT during National Guard service from November 1992 to October 2003.  The examiner should discuss the June 1999 service treatment records showing complaints of right knee pain and a diagnosis of probable tear, and June 1999 Brooke Army Medical Center record showing complaints of twisting the left knee one and a half weeks ago and a diagnosis of a left knee syndrome.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any left or right foot disorder had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should discuss the Veteran's report of injuries to the feet from all the marching.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any left or right foot disorder was incurred in or aggravated (worsened beyond the natural progress of the disease) by any period of ADT or IADT during National Guard service from November 1992 to October 2003.  The examiner should discuss the November 1992 National Guard entrance examination report reflecting bilateral mild asymptomatic pes planus, and the August 2001 emergency care note reflecting that the left foot was caught between a hydraulic machine and a wall.  The examiner should also discuss the Veteran's report of injuries to the feet from all the marching.

The examiner should provide a complete rationale for all conclusions.

7. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


